Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 7/18/2020.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,9,17 recites the limitation "the base expanded matrix" in “summing the plurality of column values …”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the base expanded matrix", “the base expanded vector” in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the base expanded matrix", “the base expanded vector” in claim 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the base expanded matrix", “the base expanded vector” in claim 17.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7,9-15,17-23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hamamura (US Patent No.: 8090000).
Claim 1, Hamamura discloses
performing a set of linear operations on a received signal vector (Fig. 7, label r(t) as the received signal, label 402,404,406,424,44 performs a set of linear operations on the received signal, r(t).), 
the received signal vector comprising values of a transmitted signal received by a receiver (Fig. 3 shows a transceiver, label 208,212,210 shows the front end of the receiver. Col. 11, lines 15-20 discloses “the transmission signal r(t) inputted from the A/D 212 (Fig. 3) ...”); 
wherein the set of linear operations (Fig. 7, label 402,400,404 shows the linear operations applied to the vector r(t).) is configured to produce an expanded matrix having a plurality of rows and a plurality of columns (Fig. 7, label r(t),402,404,406,424,44 indicates the components that perform linear operations that ,1-424-1,1,44-1,L+-44-1,1 is considered row 1 of the expanded matrix, r(t), 402-k,400-k.404-k,406-k,424-L+,k – 424-1,k, 44-2, L+- 44-2,1 is considered row 2 of the expanded matrix, etc. Each element of each row indicates a column of the respective row. Fig. 7 shows multiple computations are outputted by label 44, which indicates multiple columns are found per a row and there are multiple rows composed of label r(t),402,404,406,424,44, which indicates multiple rows.); 
summing the plurality of column values in each of the plurality of rows of the base expanded matrix to produce a processed signal vector (Fig. 7, label 428 sums, for each row, outputs from 44. Each output from 44 is considered an element of a column within a respective row. A respective row is composed of an output from label 406, such as 406-1 to label 44-1,1. Fig. 7 shows multiple rows, such as label 402-1 – 44-1,1 as row 1, labels 402-k – 44-2,1 as row 2, etc. Each row includes an output from label 406, such as 406-1 is part of row 1, 406-2 is part of row 2, etc. The processed signal vector is shown as output of the summation, label 412,414.); 
measuring at least one signal parameter of the processed signal vector to produce at least one signal parameter measurement (Fig. 7 shows a total summation is calculated at label 412 of all outputs from rows and passed to decoder shown in Fig. 6. Fig. 6, label 32 shows the decoding process or decoder. Col. 9, lines 47-50 discloses the decoder components. The decoder outputs ek(n) as an error parameter. Label 362 also outputs an error rate measurement as a parameter of the output of the decoder.); and 
based on the at least one signal parameter measurement (Fig. 6, label ek(n) and output from error rate measurement unit 362), updating at least one column in the 
Claim 2, Hamamura discloses the updating employs a set of update weights computed from a machine learning algorithm. (Fig. 6, labels 32,322,326,324,320,362,340,342 shows a continuous updating of weights applied at the filter, label 4. Such iterative updating of weights indicates the machine shown in Fig. 6 continuously learns using the components that perform the algorithm for updating.)
Claim 3, Hamamura discloses wherein the machine-learning algorithm comprises at least one of an association-rule algorithm, a clustering algorithm, a k-means algorithm, a collaborative filtering algorithm, an artificial intelligence algorithm, an artificial neural network algorithm, a filter-generating network, a dynamic filtering layer, a multilayer perceptron algorithm, or a prediction network. (Fig. 6, labels 32,322,326,324,320,362,340,342 shows a continuous updating of weights applied at the filter, label 4, wherein such components performs a filter-generating network that dynamically generates weights or filter parameters based on the conditions such as error from label 320, error rate measurement from label 362 and generated Rk(n) from label 340.)
Claim 4, Hamamura discloses the at least one signal parameter measurement comprises signal-to-noise ratio, reference signal received power, received signal strength indicator, Multiple-Input Multiple-Output (MIMO) performance, MIMO condition number, sum rate, mean per-user rate, spectral efficiency, bit error probability, signal to interference plus noise ratio, outage probability, or correlation 
Claim 5, Hamamura discloses wherein updating comprises at least one of multiplying the base expanded matrix with a weight matrix, changing a sign of a selected value in the base expanded matrix, deleting selected values in the base expanded matrix, phase-shifting selected values in the base expanded matrix, performing bit operations on selected values of the base expanded matrix, performing an additive update to the base expanded matrix, and performing an additive update to the base signal vector. (Col. 17, lines 35-67 discloses “The weight updating unit 342 uses the received signal matrix … and the error data … as represented by the following equation 16 to update the weight matrix Wk(n) defined by the following expression 15 to process an nth message symbol bk(n) of the filter unit 4, generates a weight matrix Wk(n+1) used to process an (n+1) th or subsequent message symbol bk …” Equation 16 shows Wk(n+1) is generated by performing an additive update to the base expanded matrix, wherein Wk(n+1) is applied at label 44 of Fig. 7 (Col. 18, lines 8-13). By applying the updated to weights and then applying the weights at 44, this updates the base expanded matrix or expanded matrix. Col. 17, equation 14 indicates ek(n) which is used to update the weights to update the base expanded matrix or expanded matrix. Equation 16 shows ek(n) is multiplied with the output from label 340 of Fig. 6. Depending on the output of the sign value of the error ek(n), the sign value of the weight will be changed. When the weight at 44 is updated, depending on ek(n), a change in sign of a selected value (delayed output from 424 applied to weight with a changed sign due to ek(n)) in the base expanded matrix is changed.)

Claim 7, Hamamura discloses updating employs a sparse operator matrix (Fig. 6, label 340 generates a received signal matrix (Equation 10 of Col. 16), wherein depending on the values of rk,,L(n), rk,,M(n+1), Rk(n) can be a sparse operator matrix. Wk (weights applied at 44 of Fig. 7) are updated with matrix Wk (Equation 15, Col. 17). Depending on the values of Wk, the weights can be a sparse operator matrix.).
Claim 9, Hamamura discloses
a non-transitory computer readable memory (Fig. 3, label 216,204); and
at least one processor in communication with the non-transitory computer readable memory (Fig. 3, label 202,214) and configured for:
performing a set of linear operations on a received signal vector (Fig. 7, label r(t) as the received signal, label 402,404,406,424,44 performs a set of linear operations on the received signal, r(t).), 
the received signal vector comprising values of a transmitted signal received by a receiver (Fig. 3 shows a transceiver, label 208,212,210 shows the front end of the receiver. Col. 11, lines 15-20 discloses “the transmission signal r(t) inputted from the A/D 212 (Fig. 3) ...”); 
wherein the set of linear operations (Fig. 7, label 402,400,404 shows the linear operations applied to the vector r(t).) is configured to produce an expanded matrix ,1-424-1,1,44-1,L+-44-1,1 is considered row 1 of the expanded matrix, r(t), 402-k,400-k.404-k,406-k,424-L+,k – 424-1,k, 44-2, L+- 44-2,1 is considered row 2 of the expanded matrix, etc. Each element of each row indicates a column of the respective row. Fig. 7 shows multiple computations are outputted by label 44, which indicates multiple columns are found per a row and there are multiple rows composed of label r(t),402,404,406,424,44, which indicates multiple rows.); 
summing the plurality of column values in each of the plurality of rows of the base expanded matrix to produce a processed signal vector (Fig. 7, label 428 sums, for each row, outputs from 44. Each output from 44 is considered an element of a column within a respective row. A respective row is composed of an output from label 406, such as 406-1 to label 44-1,1. Fig. 7 shows multiple rows, such as label 402-1 – 44-1,1 as row 1, labels 402-k – 44-2,1 as row 2, etc. Each row includes an output from label 406, such as 406-1 is part of row 1, 406-2 is part of row 2, etc. The processed signal vector is shown as output of the summation, label 412,414.); 
measuring at least one signal parameter of the processed signal vector to produce at least one signal parameter measurement (Fig. 7 shows a total summation is calculated at label 412 of all outputs from rows and passed to decoder shown in Fig. 6. Fig. 6, label 32 shows the decoding process or decoder. Col. 9, lines 47-50 discloses the decoder components. The decoder outputs ek(n) as an error parameter. Label 362 also outputs an error rate measurement as a parameter of the output of the decoder.); and 

Claim 10, Hamamura discloses the updating employs a set of update weights computed from a machine learning algorithm. (Fig. 6, labels 32,322,326,324,320,362,340,342 shows a continuous updating of weights applied at the filter, label 4. Such iterative updating of weights indicates the machine shown in Fig. 6 continuously learns using the components that perform the algorithm for updating.)
Claim 11, Hamamura discloses wherein the machine-learning algorithm comprises at least one of an association-rule algorithm, a clustering algorithm, a k-means algorithm, a collaborative filtering algorithm, an artificial intelligence algorithm, an artificial neural network algorithm, a filter-generating network, a dynamic filtering layer, a multilayer perceptron algorithm, or a prediction network. (Fig. 6, labels 32,322,326,324,320,362,340,342 shows a continuous updating of weights applied at the filter, label 4, wherein such components performs a filter-generating network that dynamically generates weights or filter parameters based on the conditions such as error from label 320, error rate measurement from label 362 and generated Rk(n) from label 340.)
Claim 12, Hamamura discloses the at least one signal parameter measurement comprises signal-to-noise ratio, reference signal received power, received signal strength indicator, Multiple-Input Multiple-Output (MIMO) performance, MIMO 
Claim 13, Hamamura discloses wherein updating comprises at least one of multiplying the base expanded matrix with a weight matrix, changing a sign of a selected value in the base expanded matrix, deleting selected values in the base expanded matrix, phase-shifting selected values in the base expanded matrix, performing bit operations on selected values of the base expanded matrix, performing an additive update to the base expanded matrix, and performing an additive update to the base signal vector. (Col. 17, lines 35-67 discloses “The weight updating unit 342 uses the received signal matrix … and the error data … as represented by the following equation 16 to update the weight matrix Wk(n) defined by the following expression 15 to process an nth message symbol bk(n) of the filter unit 4, generates a weight matrix Wk(n+1) used to process an (n+1) th or subsequent message symbol bk …” Equation 16 shows Wk(n+1) is generated by performing an additive update to the base expanded matrix, wherein Wk(n+1) is applied at label 44 of Fig. 7 (Col. 18, lines 8-13). By applying the updated to weights and then applying the weights at 44, this updates the base expanded matrix or expanded matrix. Col. 17, equation 14 indicates ek(n) which is used to update the weights to update the base expanded matrix or expanded matrix. Equation 16 shows ek(n) is multiplied with the output from label 340 of Fig. 6. Depending on the output of the sign value of the error ek(n), the sign value of the weight will be changed. When the weight at 44 is updated, depending on ek(n), a change in sign of a selected 
Claim 14, Hamamura discloses the expanded matrix is a base expanded matrix or a previously updated expanded matrix (Fig. 6, label 342 updates the weights to generate the base expanded matrix composed of the outputs from each row as indicated above (Each row includes an output from label 406, such as 406-1 is part of row 1, 406-2 is part of row 2, etc. (Fig. 7)). As weights are continuously updated, the expanded matrix is a previously updated expanded matrix.)
Claim 15, Hamamura discloses updating employs a sparse operator matrix (Fig. 6, label 340 generates a received signal matrix (Equation 10 of Col. 16), wherein depending on the values of rk,,L(n), rk,,M(n+1), Rk(n) can be a sparse operator matrix. Wk (weights applied at 44 of Fig. 7) are updated with matrix Wk (Equation 15, Col. 17). Depending on the values of Wk, the weights can be a sparse operator matrix.).
Claim 17, Hamamura discloses
a non-transitory computer readable memory (Fig. 3, label 216,204) having computer readable program code stored thereon (Col. 7, lines 27-32 discloses “The DSP 202 executes signal processing program stored in the memory 204 …”.),
the computer readable program code containing instructions executable by one or more processors (Fig. 3, label 202,214, Col. 7, lines 27-32 disclose “The DSP 202 executes signal processing program stored in the memory 204 …”.) to implement a method comprising:
performing a set of linear operations on a received signal vector (Fig. 7, label r(t) as the received signal, label 402,404,406,424,44 performs a set of linear operations on the received signal, r(t).), 

wherein the set of linear operations (Fig. 7, label 402,400,404 shows the linear operations applied to the vector r(t).) is configured to produce an expanded matrix having a plurality of rows and a plurality of columns (Fig. 7, label r(t),402,404,406,424,44 indicates the components that perform linear operations that output each element of a respective row, each element being an element of a respective row and associated column. Label r(t), 402-1,404-1,406-1,424-L+,1-424-1,1,44-1,L+-44-1,1 is considered row 1 of the expanded matrix, r(t), 402-k,400-k.404-k,406-k,424-L+,k – 424-1,k, 44-2, L+- 44-2,1 is considered row 2 of the expanded matrix, etc. Each element of each row indicates a column of the respective row. Fig. 7 shows multiple computations are outputted by label 44, which indicates multiple columns are found per a row and there are multiple rows composed of label r(t),402,404,406,424,44, which indicates multiple rows.); 
summing the plurality of column values in each of the plurality of rows of the base expanded matrix to produce a processed signal vector (Fig. 7, label 428 sums, for each row, outputs from 44. Each output from 44 is considered an element of a column within a respective row. A respective row is composed of an output from label 406, such as 406-1 to label 44-1,1. Fig. 7 shows multiple rows, such as label 402-1 – 44-1,1 as row 1, labels 402-k – 44-2,1 as row 2, etc. Each row includes an output from label 406, such as 406-1 is part of row 1, 406-2 is part of row 2, etc. The processed signal vector is shown as output of the summation, label 412,414.); 

based on the at least one signal parameter measurement (Fig. 6, label ek(n) and output from error rate measurement unit 362), updating at least one column in the expanded matrix to produce an updated expanded matrix (Fig. 6, label 342 updates the weighting matrix, wherein such weighting matrix with associated elements is applied to the output from each delay shown in Fig. 7, label 424,44. By updating the weighting matrix, the updated weight is applied, hence the updated expanded matrix is updated.).
Claim 18, Hamamura discloses the updating employs a set of update weights computed from a machine learning algorithm. (Fig. 6, labels 32,322,326,324,320,362,340,342 shows a continuous updating of weights applied at the filter, label 4. Such iterative updating of weights indicates the machine shown in Fig. 6 continuously learns using the components that perform the algorithm for updating.)
Claim 19, Hamamura discloses wherein the machine-learning algorithm comprises at least one of an association-rule algorithm, a clustering algorithm, a k-means algorithm, a collaborative filtering algorithm, an artificial intelligence algorithm, an artificial neural network algorithm, a filter-generating network, a dynamic filtering layer, a multilayer perceptron algorithm, or a prediction network. (Fig. 6, labels 32,322,326,324,320,362,340,342 shows a continuous updating of weights applied at the filter, label 4, wherein such components performs a filter-generating network that 
Claim 20, Hamamura discloses the at least one signal parameter measurement comprises signal-to-noise ratio, reference signal received power, received signal strength indicator, Multiple-Input Multiple-Output (MIMO) performance, MIMO condition number, sum rate, mean per-user rate, spectral efficiency, bit error probability, signal to interference plus noise ratio, outage probability, or correlation between subchannels. (Fig. 7, label 362, Col. 20, lines 28-35 discloses the bit error rate or bit error probability is calculated.)
Claim 21, Hamamura discloses wherein updating comprises at least one of multiplying the base expanded matrix with a weight matrix, changing a sign of a selected value in the base expanded matrix, deleting selected values in the base expanded matrix, phase-shifting selected values in the base expanded matrix, performing bit operations on selected values of the base expanded matrix, performing an additive update to the base expanded matrix, and performing an additive update to the base signal vector. (Col. 17, lines 35-67 discloses “The weight updating unit 342 uses the received signal matrix … and the error data … as represented by the following equation 16 to update the weight matrix Wk(n) defined by the following expression 15 to process an nth message symbol bk(n) of the filter unit 4, generates a weight matrix Wk(n+1) used to process an (n+1) th or subsequent message symbol bk …” Equation 16 shows Wk(n+1) is generated by performing an additive update to the base expanded matrix, wherein Wk(n+1) is applied at label 44 of Fig. 7 (Col. 18, lines 8-13). By applying the updated to weights and then applying the weights at 44, this updates the base 
Claim 22, Hamamura discloses the expanded matrix is a base expanded matrix or a previously updated expanded matrix (Fig. 6, label 342 updates the weights to generate the base expanded matrix composed of the outputs from each row as indicated above (Each row includes an output from label 406, such as 406-1 is part of row 1, 406-2 is part of row 2, etc. (Fig. 7)). As weights are continuously updated, the expanded matrix is a previously updated expanded matrix.)
Claim 23, Hamamura discloses updating employs a sparse operator matrix (Fig. 6, label 340 generates a received signal matrix (Equation 10 of Col. 16), wherein depending on the values of rk,,L(n), rk,,M(n+1), Rk(n) can be a sparse operator matrix. Wk (weights applied at 44 of Fig. 7) are updated with matrix Wk (Equation 15, Col. 17). Depending on the values of Wk, the weights can be a sparse operator matrix.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamamura (US Patent No.: 8090000) in view of Todeschini (US Patent No.: 10094650).
Claim 8, Hamamura discloses performing, summing, measuring, and updating are computed on a processing unit (Fig. 3, label DSP,CPU as processing unit. Col. 7, lines 27-32,48-60 discloses “The DSP 202 executes a signal processing program stored in the memory 204 to perform spread spectrum …. The A/D 212 converts the analog transmission signal … to digital transmission signal … and outputs the signal to the DSP 202. The CPU 214 executes a program stored in the memory 216 to control the operation of the transmitting device 2 and the receiving device 3, for example, according to a user operation made on the UI 218. In additional, the CPU 214 performs processes of setting and updating a weight used for filtering the transmission signal … received by the DSP 202.”) and at least updating is configured by the DSP (Fig. 3, label DSP performs the computations as shown in Fig. 6,7. Col. 7, lines 48-60 discloses the CPU performs updating.), but fails to disclose the processing unit includes a GPU and the processing is configured to optimize global memory access, optimize shared memory access, exploit reuse or exploit parallelism in the GPU. 

Claim 16, Hamamura discloses the at least one processor that updates the weights (Fig. 3, label DSP,CPU as processing unit. Col. 7, lines 27-32,48-60 discloses “The DSP 202 executes a signal processing program stored in the memory 204 to perform spread spectrum …. The A/D 212 converts the analog transmission signal … to digital transmission signal … and outputs the signal to the DSP 202. The CPU 214 executes a program stored in the memory 216 to control the operation of the transmitting device 2 and the receiving device 3, for example, according to a user operation made on the UI 218. In additional, the CPU 214 performs processes of setting and updating a weight used for filtering the transmission signal … received by the DSP 202.”), but fails to disclose the processor comprises a GPU and the processing is configured to optimize global memory access, optimize shared memory access, exploit reuse or exploit parallelism in the GPU. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LINDA WONG/Primary Examiner, Art Unit 2655